DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US PG. Pub. 2002/0006503).

Regarding claim 1 – Watanabe teaches a printed circuit board assembly (fig. 1A, 10 [paragraph 0006] composite wiring board 10), comprising: a first printed circuit board 
 	Watanabe does not teach a flexible substrate region extended from one side edge of the first rigid substrate region.
 	Watanabe in an alternative embodiment teaches a flexible substrate region (43 [paragraph 0015] Watanabe states, “a flexible wiring board 43”) extended from one side edge (left edge of first rigid substrate region of second PCB 42) of the first rigid substrate region ([paragraph 0015] Watanabe states, “The composite wiring board 40 is a flex rigid wiring board that has a structure using two rigid wiring boards 41, 42 that put a flexible wiring board 43 at the center part of each of them”; claimed structure shown in figure 1D).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having a second PCB with a first rigid substrate region and a flexible substrate region as taught by Watanabe with the flexible substrate region extended from one side of the first 

Regarding claim 9 – Watanabe teaches a printed circuit board assembly (fig. 1A, 10 [paragraph 0006] composite wiring board 10), comprising: a first printed circuit board (11 [paragraph 0006] Watanabe states, “rigid wiring boards 11, 12”) comprising a connector (13 [paragraph 0006] Watanabe states, “connectors 13, 14”) disposed on an outer surface (top surface of first PCB 11) of the first printed circuit board (11); and a second printed circuit board (12) comprising a flexible substrate region (15 [paragraph 0006] Watanabe states, “flexible wiring board 15”) extending from one side (left side of second PCB 12) to be connected with the connector (13), wherein the second printed circuit board (12) is configured to be spaced apart faced from the first printed circuit board (11) when oppositely disposed (claimed structure shown in figure 1A).
Watanabe does not teach a flexible substrate region extended from one side edge of the first rigid substrate region.
 	Watanabe in an alternative embodiment teaches a flexible substrate region (43 [paragraph 0015] Watanabe states, “a flexible wiring board 43”) extended from one side edge (left edge of first rigid substrate region of second PCB 42) of the first rigid 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having a second PCB with a first rigid substrate region and a flexible substrate region as taught by Watanabe with the flexible substrate region extended from one side of the first rigid substrate region as taught by the alternative embodiment of Watanabe because Watanabe states, “Because the flexible wiring board 43 is put in each of the rigid wiring boards 41, 42 in the composite wiring board 40 having such a structure, the joining of each of the rigid wiring boards 41, 42 is strong. Moreover, because the decrease of the mounting area is not produced like in each of the aforesaid composite wiring boards 10, 20 and 30, the composite wiring board 41 is suitable for high-density mounting.” [paragraph 0016].


Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (US PG. Pub. 2015/0357733) in view of Watanabe et al. (US PG. Pub. 2002/0006503).

Regarding claim 1 – Sanford teaches a printed circuit board assembly (fig. 1, rotated 180 degrees [paragraph 0028] Sanford states, “electronics system 100”), comprising: a first printed circuit board (101 [paragraph 0028] Sanford states, “first circuit board 101”); and a second printed circuit board (102 [paragraph 0028] Sanford states, “second circuit 
 	Sanford does not teach a flexible substrate region extended from one side edge of the first rigid substrate region.
 	Watanabe teaches a printed circuit board assembly (fig. 1D, 40 [paragraph 0015] Watanabe states, “composite wiring board 40”) having a first (41 [paragraph 0015] Watanabe states, “rigid wiring boards 41, 42”) and second (42) printed circuit board and a flexible substrate region (43 [paragraph 0015] Watanabe states, “a flexible wiring board 43”), wherein the second printed circuit board (42) comprising a first rigid substrate region (see rigid substrate region of PCB 42); the flexible substrate region (43) extended from one side edge (left edge of first rigid substrate region of second PCB 42) of the first rigid substrate region ([paragraph 0015] Watanabe states, “The composite wiring board 40 is a flex rigid wiring board that has a structure using two rigid 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having a second PCB with a first rigid substrate region and a flexible substrate region as taught by Sanford with the flexible substrate region extended from one side of the first rigid substrate region as taught by Watanabe because Watanabe states, “Because the flexible wiring board 43 is put in each of the rigid wiring boards 41, 42 in the composite wiring board 40 having such a structure, the joining of each of the rigid wiring boards 41, 42 is strong. Moreover, because the decrease of the mounting area is not produced like in each of the aforesaid composite wiring boards 10, 20 and 30, the composite wiring board 41 is suitable for high-density mounting.” [paragraph 0016].

    PNG
    media_image1.png
    452
    808
    media_image1.png
    Greyscale

Regarding claim 9 – Sanford teaches a printed circuit board assembly (fig. 1, rotated 180 degrees [paragraph 0028] Sanford states, “electronics system 100”), comprising: a first printed circuit board (101 [paragraph 0028] Sanford states, “first circuit board 101”) comprising a connector (connector 111 shown on outer surface of first PCB 101 
 	Sanford does not teach a flexible substrate region extended from one side edge of the first rigid substrate region.
 	Watanabe teaches a printed circuit board assembly (fig. 1D, 40 [paragraph 0015] Watanabe states, “composite wiring board 40”) having a first (41 [paragraph 0015] Watanabe states, “rigid wiring boards 41, 42”) and second (42) printed circuit board and a flexible substrate region (43 [paragraph 0015] Watanabe states, “a flexible wiring board 43”), wherein the second printed circuit board (42) comprising a first rigid substrate region (see rigid substrate region of PCB 42); the flexible substrate region (43) extended from one side edge (left edge of first rigid substrate region of second PCB 42) of the first rigid substrate region ([paragraph 0015] Watanabe states, “The composite wiring board 40 is a flex rigid wiring board that has a structure using two rigid wiring boards 41, 42 that put a flexible wiring board 43 at the center part of each of them”; claimed structure shown in figure 1D).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly .


Claims 16, 2-4, 7-8, 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. in view of Watanabe et al. as applied to claims 1 and 9 discussed above, and further in view of Vanderveen et al. (US PG. Pub. 2015/0173193).

Regarding claim 16 – Sanford in view of Watanabe teach the printed circuit board assembly of claim 1, but fails to teach a space holding member comprising a first member, disposed between the first printed circuit board and the second printed circuit board to maintain a space therebetween, and a second member configured to fix the first printed circuit board or the second printed circuit board on the first member.
 	Vanderveen teaches a printed circuit board assembly (fig. 2 [title] Vanderveen states, “floating daughter card system”) having a space holding member (448 & 220 [paragraph 0058 & 0056] Vanderveen states, “standoffs 448…screws 220”) comprising a first member (448), disposed between the first printed circuit board (440) and the 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly as taught by Sanford in view of Watanabe with the inclusion of the space holding member between the first and second PCBs as taught by Vanderveen because Vanderveen states, “standoffs 448 are rigid structure thus fixing the distance between daughter card 442 and motherboard 440” [paragraph 0037]. Maintaining distance between the first and second printed circuit boards allows for effective heat flow from the PCBs and will prevent surface mounted components on the PCBs from being physically squeezed between the PCBs.

Regarding claim 2 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 16, wherein the space holding member (fig. 2, 448 & 220) comprises a double fastening structure (claimed structure shown in figure 2), the first member (448) has a fastening structure (210 [paragraph 0041] Vanderveen states, “threaded screw portions 210”) configured to fix one of the first printed circuit board (440) and the second printed circuit board to a support (204 [paragraph 0040] Vanderveen states, “bald chassis base 204”), and the second member (220) has a fastening structure (216) configured to fix the other of the first printed circuit board and the second printed circuit board (442) to the first member (448).

Regarding claim 3 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 2, wherein the first member (Vanderveen; fig. 2, 448) includes a first head part (448A; head part is considered the portion between the two PCBs 442 and 440) disposed between the first printed circuit board (440) and the second printed circuit board (442), and the first head part presses and fixes one of the first printed circuit board (440) and the second printed circuit board (claimed structure shown by figure 2).

Regarding claim 4 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 3, wherein the second member (Vanderveen; fig. 2, 220) is coupled to the first head part (448A) through the other of the first printed circuit board and the second printed circuit board (442), and the second member (220) includes a second head part (224 [paragraph 0054] Vanderveen states, “screw heads 224”) configured to press and fix (figure 2 shows the second head part 224 “press and fix to the second printed circuit board 442) the other of the first printed circuit board and the second printed circuit board (442).

Regarding claim 7 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 16, wherein a first connection part (Sanford, fig. 2, 121-1 [paragraph 0034] Sanford states, “the mating female connector body 121-1 is electrically connected and mechanically attached to the circuit board 101-1”) is disposed on the first printed circuit board (101-1).

Regarding claim 8 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 7, wherein a second connection part (Sanford; fig. 2, 111-1) is disposed on the second rigid substrate region (region of PCB 101-1 having first connection part 121-1 thereon) to be coupled with the first connection part (121-1).

Regarding claim 10 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 17, wherein the fastener (Vanderveen; fig. 2, 220 & 448) comprises a first member (448) disposed between the first printed circuit board (440) to maintain the space therebetween and a second member (220) configured to fix the first printed circuit board or the second printed circuit board (442) on the first member (448).

Regarding claim 11 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 10, wherein the space holding member (Vanderveen; fig. 2, 220 & 448) comprises a double fastening structure (claimed structure shown in figure 2), the first member (448) has a fastening structure (210 [paragraph 0041] Vanderveen states, “threaded screw portions 210”) configured to fix one of the first printed circuit board (440) and the second printed circuit board to a support (204 [paragraph 0040] Vanderveen states, “bald chassis base 204”), and the second member (220) has a fastening structure (216) configured to fix the other of the first printed circuit board and the second printed circuit board (442) to the first member (448).



Regarding claim 13 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 12, wherein the second member (Vanderveen; fig. 2, 220) is coupled to the first head part (448A) through the other of the first printed circuit board and the second printed circuit board (442), and the second member (220) includes a second head part (224 [paragraph 0054] Vanderveen states, “screw heads 224”) configured to press and fix (figure 2 shows the second head part 224 “press and fix to the second printed circuit board 442) the other of the first printed circuit board and the second printed circuit board (442).

Regarding claim 17 – Sanford in view of Watanabe teach the printed circuit board assembly of claim 9, but fails to teach a space holding member, disposed between the first printed circuit board and the second printed circuit board to maintain a space therebetween, comprising a fastener configured to fix the first printed circuit board, the second printed circuit board, and the space holding member to each other.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly as taught by Sanford in view of Watanabe with the inclusion of the space holding member between the first and second PCBs as taught by Vanderveen because Vanderveen states, “standoffs 448 are rigid structure thus fixing the distance between daughter card 442 and motherboard 440” [paragraph 0037]. Maintaining distance between the first and second printed circuit boards allows for effective heat flow from the PCBs and will prevent surface mounted components on the PCBs from being physically squeezed between the PCBs.

Claims 5-6 and 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. in view of Watanabe et al. and Vanderveen et al. as applied to claim 16 and 17 above, and further in view of Smith (US Patent 5754409).

Regarding claim 5 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 16, but fail to teach wherein a recessed first groove is 
 	Smith teach the printed circuit board assembly (figs. 3-4), wherein a recessed first groove (first groove shown formed between ears 44) is formed at the one side edge of the first rigid substrate region (upper board 20 having rigid peripheral region), and the flexible substrate region (22) extends from an inner wall of the recessed first groove (claimed structure shown in figures 3-4; the flexible substrate region 22 is shown extending from the recessed first groove shown between ears 44).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having the first and second PCBs as explicitly taught by Sanford in view of Watanabe and Vanderveen with a recessed first groove formed at the one side edge of the first rigid substrate region as taught by Smith because Smith states, “the ears 44 serve to protect the top of section 22 from damage since the rigid ears 44 would be contacted from the top before any contact is made with the flexible section, and to also protect the flexible sections from being cracked or broken from the sides, the ears substantially preventing contact from being made with the sides of flexible section 22” [column 4 line 20-26].

Regarding claim 6 – Sanford in view of Watanabe, Vanderveen and Smith teach the printed circuit board assembly of claim 5, wherein a recessed second groove (Smith; figs. 3-4 show a first recessed groove in the lower board 20 and a second recessed groove in the upper board 20, the upper groove between ears 44 is considered the 

Regarding claim 14 – Sanford in view of Watanabe and Vanderveen teach the printed circuit board assembly of claim 17, but fail to teach wherein a first groove is formed at the one side edge of a first rigid substrate region of the second printed circuit board, and the flexible substrate region extends from an inner wall of the first groove.
 	Smith teaches a first groove (Smith; figs. 3-4, first groove shown formed between ears 44) is formed at the one side edge (left edge) of a first rigid substrate region (upper board 20 having rigid peripheral region) of the second printed circuit board (upper PCB 20), and the flexible substrate region (22) extends from an inner wall of the first groove (claimed structure shown in figures 3-4; the flexible substrate region 22 is shown extending from the recessed first groove shown between ears 44).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the printed circuit board assembly having the first and second PCBs as explicitly taught by Sanford in view of Watanabe and Vanderveen with a recessed first groove formed at the one side edge of the first rigid substrate region as taught by Smith because Smith states, “the ears 44 serve to protect the top of section 22 from damage since the rigid ears 44 would be contacted from the top before any contact is made with the flexible section, and to also protect the flexible sections from being cracked or broken from the sides, the ears substantially 

Regarding claim 15 – Sanford in view of Watanabe, Vanderveen and Smith teach the printed circuit board assembly of claim 14, wherein a second groove (Smith; figs. 3-4 show a first recessed groove in the lower board 20 and a second recessed groove in the upper board 20, the upper groove between ears 44 is considered the “second recessed groove”) is formed at one side edge (left edge of lower PCB 20) of the first printed circuit board (lower PCB 20), and the flexible substrate region (22) is disposed to pass within the second groove (figures 3 and 4 show the flexible substrate region 22 “pass within” the grooves shown between the ears 44 of both the upper and lower PCBs 20).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Takahashi et al. (US PG. Pub. 2009/0038836) discloses a wiring board and method of manufacturing wiring board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847